DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The disclosure is objected to because of the following informalities: On page 2, paragraph 4, “the mobil unitecomprisess” should read “the mobile unit comprises”. In the same page and paragraph, “the detection taskncomprisess” should read “the detection task comprises”. On page 17, paragraph 2, “metainformation” should read “meta information”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 5, the claim recites the limitation “the requirement task" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, this claim depends from claim 5 and is therefore rejected for the same reason as claim 5 above, as they do not cure the deficiencies of claim 5 noted above. 
Regarding claims 6 and 14-17, these claims recite “the conditions of the detection task for detecting sensor data sets comprise data on traffic situations”. It is unclear whether the “conditions of the detection task” or “sensor data sets” comprise “data on traffic situations”.
Regarding claim 8, this claim recites the limitation “training of an integrated control model is performed to generate the transmission data by the mobile unit”. It is unclear whether the mobile unit is conducting training of an integrated control model or generating the transmission data, or both.
Regarding claim 12, this claim recites the limitation “the requirement task” in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 13, this claim recites the limitation “the requirement task” in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites “a method for updating a control model for automatic control of at least one mobile unit, wherein: a central control unit generates a detection task and transmits it to the mobile unit; wherein the mobile unit comprises sensors, and the detection task comprises conditions for detecting sensor data sets by the sensors; the mobile unit detects the sensor 
The limitations, “generates a detection task”, “detection task comprises conditions for detecting sensor data sets by the sensors”, “generates transmission data using the detected sensor data sets”, and “generates an updated control model using the received transmission data” when read in light of the specification, are mental processes in the form of evaluations or judgments capable of being performed in the human mind. 
	This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous vehicles (see MPEP 2106.05). 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “transmits it to the mobile unit”, “transmits the transmission data to the central control unit”, and “receives the transmission data”. These are additional tasks that are extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)). 
	The claim additionally recites “mobile unit detects the sensor data sets by the sensors based on the detection task” and “receives the transmission data”. These are additional tasks that are insignificant extra-solution activity in the form of data gathering (MPEP 2106.05(g)).
	The claim additionally recites “a central control unit”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components 
	The claim additionally recites “sensors” and a “mobile unit.” These elements are also recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 2, the claim recites “the method of claim 1, wherein a requirement message is received by the central control unit, and the detection task is generated using the requirement message.”.
The limitation, “detection task is generated using the requirement message”, when read in light of the specification, is a mental processes in the form of evaluations or judgments capable of being performed in the human mind. 
The claim recites “a requirement message is received by the central control unit”. These are additional tasks that are insignificant extra-solution activity in the form of data gathering (MPEP 2106.05(g)).

Regarding claim 3, the claim recites “the method of claim 2, wherein the requirement message is generated by the mobile unit.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely states what entity generates the requirement message. 

Regarding claim 4, the claim recites “The method of claim 2, wherein the requirement message is generated by a traffic monitoring apparatus.”. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. As noted in the rejection of claim 3 above, it merely states what entity generates the requirement message. 

Regarding claim 5, the claim recites “The method of claim 2 wherein the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates the requirement task using the weighted requirement messages.”. 
The limitations, “executes a weighting of the requirement messages” and “generates the requirement task”, when read in light of the specification, are mental processes in the form of evaluations or judgments capable of being performed in the human mind. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous vehicle servers (see MPEP 2106.05). 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “the central control unit receives a plurality of requirement messages”. This is an additional task that is an extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).

Regarding claim 6, the claim recites “The method of claim 1, wherein the conditions of the detection task for detecting sensor data sets comprise data on traffic situations.” 


Regarding claim 7, the claim recites “The method of claim 1, wherein the central control unit performs training for a previous control model to generate the updated control model using the transmission data.”
These limitations, when read in light of the specification, are mathematical operations and/or mental processes in the form of evaluations or judgments capable of being performed in the human mind. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 8, the claim recites “The method of claim 7, wherein training of an integrated control model is performed to generate the transmission data by the mobile unit.”
These limitations, when read in light of the specification, are mathematical operations and/or mental processes in the form of evaluations or judgments capable of being performed in the human mind. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

	Regarding claim 10, the claim recites “A system for updating a control model for automatic control of at least one mobile unit, comprising: a central control unit through which a detection task may be generated and transmitted to the mobile unit; wherein the mobile unit comprises sensors, and 
The limitations, “detection task may be generated”, “the detection task comprises conditions for detecting sensor data sets by the sensors”, “Transmission data may be generated using the detected sensor data sets”, and “updated control model may be generated using the received transmission data”, when read in light of the specification, are mental processes in the form of evaluations or judgments capable of being performed in the human mind. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous vehicles (see MPEP 2106.05). 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “transmitted to the mobile unit”, “transmission data may be transmitted to the central control unit”, and “transmission data may be received by the central control unit.” These are additional tasks that are extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)). 
	The claim additionally recites “the sensor data sets may be detected by the sensors of the mobile unit based on the detection task” and “transmission data may be received by the central control unit.” These are additional tasks that are insignificant extra-solution activity in the form of data gathering (MPEP 2106.05(g)). 

	The claim additionally recites “sensors” and a “mobile unit.” These elements are also recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

	Regarding claim 11, this claim is rejected for the same reasons as claim 4 above. 

	Regarding claim 12-13, these claims are rejected for the same reasons as claim 5 above.

	Regarding claims 14-17, these claims are rejected for the same reasons as claim 6 above. 
	
	Regarding claims 18-20, these claims are rejected for the same reasons as claim 7 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puttagunta (US 20170270361 A1).

Regarding claim 1, Puttagunta discloses a method for updating a control model for automatic control of at least one mobile unit (Puttagunta, Page 1, Paragraph 0007, “composed of existing autonomous and semi-autonomous vehicles traveling along the infrastructure to be mapped. The system may utilize a cloud based backend system for aggregation and coordination of collected data, and updating of cached data stored on vehicles during runtime operation.”); wherein: a central control unit generates a detection task and transmits it to the mobile unit (Puttagunta, Page 6, Paragraphs 0064-0065, “In some embodiments, tasks can be distributed to different agents… agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from a job queue based on factors”); wherein the mobile unit comprises sensors, and the detection task comprises conditions for detecting sensor data sets by the sensors; the mobile unit detects the sensor data sets by et the sensors (Puttagunta, Page 6, Paragraph 0065, “gives the agent a task from a job queue based on factors… Since the swarm agents do not need to transmit the raw sensor data, but rather the heavily compressed location signatures and 3D vectors and semantics with the cloud backend”); based on the detection task, generates transmission data using the detected sensor data sets, and transmits the transmission data to the central control unit (Puttagunta, Page 6, Paragraph 0065, “Since the swarm agents do not need to transmit the raw sensor data, but rather the heavily compressed location signatures and 3D vectors and 
Regarding claim 2, Puttagunta further discloses the method of claim 1, wherein a requirement message is received by the central control unit, and the detection task is generated using the requirement message (Puttagunta, Page 6, Paragraph 0065, “where agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from a job queue based on factors”). 
Regarding claim 3, Puttagunta further discloses the method of claim 2, wherein the requirement message is generated by the mobile unit (Puttagunta, Page 6, Paragraph 0065, “where agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task”). 
Regarding claim 7, Puttagunta further discloses the method of claim 1, wherein the central control unit performs training for a previous control model to generate the updated control model using the transmission data (Puttagunta, Page 5, Paragraphs 0056-0058, “Updates to the existing map are periodically synchronized with a common cloud backend system” AND Page 6, Paragraph 0065, “This enables an automated and a scalable method for up-to-date 3D semantic map creation.”). 
Regarding claim 8, Puttagunta further discloses the method of claim 7, wherein training of an integrated control model is performed to generate the transmission data by the mobile unit (Puttagunta, Page 5-6, Paragraphs 0056-0065, “Concurrently, precisely localized agents 1840 map their surroundings, detecting asset omissions as well as commissions to their locally cached 3D semantic map (3DSM) 1844, and uploading those omissions and commissions 1860 to cloud data center”). 
Regarding claim 9, Puttagunta further discloses the method of claim 1, wherein the updated control model is transmitted to the mobile unit; and automatic control of the mobile unit is performed 
Regarding claim 10, Puttagunta discloses a system for updating a control model for automatic control of at least one mobile unit (Puttagunta, Page 1, Paragraph 0007, “composed of existing autonomous and semi-autonomous vehicles traveling along the infrastructure to be mapped. The system may utilize a cloud based backend system for aggregation and coordination of collected data, and updating of cached data stored on vehicles during runtime operation.”); comprising: a central control unit through which a detection task may be generated and transmitted to the mobile unit (Puttagunta, Page 6, Paragraphs 0064-0065, “In some embodiments, tasks can be distributed to different agents… agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from a job queue based on factors”); wherein the mobile unit comprises sensors, and the detection task comprises conditions for detecting sensor data sets by the sensors; wherein the sensor data sets may be detected by the sensors of the mobile unit (Puttagunta, Page 6, Paragraph 0065, “gives the agent a task from a job queue based on factors… Since the swarm agents do not need to transmit the raw sensor data, but rather the heavily compressed location signatures and 3D vectors and semantics with the cloud backend”); based on the detection task, transmission data may be generated using the detected sensor data sets, and the transmission data may be transmitted to the central control unit (Puttagunta, Page 6, Paragraph 0065, “Since the swarm agents do not need to transmit the raw sensor data, but rather the heavily compressed location signatures and 3D vectors and semantics with the cloud backend”); wherein the transmission data may be received by the central control unit, and an updated control model may be generated using the received transmission data (Page 6, Paragraph 0065, “with the backend servers 1920 responsible for aggregating and validating the data, and sending 
Regarding claim 18-19, Puttagunta further discloses wherein the central control unit performs training for a previous control model to generate the updated control model using the transmission data (Puttagunta, Page 5, Paragraphs 0056-0058, “Updates to the existing map are periodically synchronized with a common cloud backend system” AND Page 6, Paragraph 0065, “This enables an automated and a scalable method for up-to-date 3D semantic map creation.”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta in view of Stenneth (US 20150244826 A1). 

Regarding claim 6, Puttagunta does not teach the conditions of the detection task for detecting sensor data sets comprise data on traffic situations.
Stenneth teaches the conditions of the detection task for detecting sensor data sets comprise data on traffic situations (Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Puttagunta to include the conditions of the detection task comprise data on traffic situations of Stenneth in order to reduce the central server load when tasks are unnecessary. It is known that autonomous vehicles communicate with remote data processing servers. This can cause a burden on the servers especially if there are a lot of autonomous vehicles connected. “There is a need to maintain the bandwidth of the wireless channel between the at least one vehicle and the cloud, accordingly the coordination platform 109 may prioritize the sensor data retrieval process” (Stenneth, Page 3, Paragraph 0038). By reducing the amount of server load by having slower moving vehicles request from the server less often compared to fast moving vehicles, the amount of tasks the server has to process is reduced while the autonomous functionalities of the vehicle are unhindered. 

Regarding claim 14, the combination of Puttagunta and Stenneth, as applied to claim 6 above, teaches the conditions of the detection task for detecting sensor data sets comprise data on traffic situations (Stenneth, Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”). 

Regarding claim 15, the combination of Puttagunta and Stenneth, as applied to claim 6 above, teaches the conditions of the detection task for detecting sensor data sets comprise data on traffic situations (Stenneth, Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”).

Claims 4, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta in view of Zhao (CN 103237045 A).

Regarding claim 4, Puttagunta does not teach the requirement message is generated by a traffic monitoring apparatus. 
Zhao teaches the requirement message is generated by a traffic monitoring apparatus (Zhao, Page 7-8, Paragraphs 0030-0033, “wherein the connection manager 2111 for monitoring front end monitoring device 10 of the connection request, establishes the long connection and the long connection newly created assignment”).
It would be obvious to one of ordinary skill in the art at the time of the filing to modify the invention of Puttagunta to include requirement messages generated by a traffic monitoring apparatus of Zhao in order to reduce the autonomous vehicle server load. It is known that autonomous vehicle servers receive a lot of traffic data from traffic monitoring apparatuses and are always looking for ways to reduce this load. Having the traffic monitoring apparatus generate a requirement message and request the server to task the apparatus with detecting traffic data greatly reduces the amount of task processing the server has to do. When the apparatus detects something important, it will generate a requirement message and ask the server if it can send the important traffic data. The server will then allow the apparatus to send this important traffic data and will thus only receive the necessary bits of 
	
	Regarding claim 11, the combination of Puttagunta and Zhao, as applied to claim 4 above,  teaches the requirement message is generated by a traffic monitoring apparatus (Zhao, Page 7-8, Paragraphs 0030-0033, “wherein the connection manager 2111 for monitoring front end monitoring device 10 of the connection request, establishes the long connection and the long connection newly created assignment”). 

	Regarding claim 20, the combination of Puttagunta and Zhao teaches the central control unit performs training for a previous control model to generate the updated control model using the transmission data (Puttagunta, Page 5, Paragraphs 0056-0058, “Updates to the existing map are periodically synchronized with a common cloud backend system” AND Page 6, Paragraph 0065, “This enables an automated and a scalable method for up-to-date 3D semantic map creation.”). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta in view of Rust (US 20170192423 A1).

Regarding claim 5, Puttagunta does not teach the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates the requirement task using the weighted requirement messages.
Rust teaches the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates the requirement task using the weighted requirement messages (Rust, Page 3, Paragraphs 0030-0031, “the assistance router 130 may use a 
It would be obvious to one of ordinary skill in the art at the time of the filing to modify the invention of Puttagunta to include a central control unit receiving requirement messages, weighting the requirement messages, and generating a requirement task using the weighted requirement messages of Rust in order to determine the most important requirement messages and which message gets reacted to first. The central server for autonomous vehicles receives a large amount of data, and some of them are important while others are less important. Puttagunta talks about “agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from a job queue based on factors such as task priority.” An example of this task priority could be a car traveling at 100 miles per hour would require quicker responses from the server compared to a car traveling at 10 miles per hour. Weighing the requirement messages allows more urgent messages to be reacted to first which is vital to autonomous vehicle responsiveness.

Regarding claim 12, the combination of Puttagunta and Rust, as applied to claim 5 above, teaches the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates the requirement task using the weighted requirement messages (Rust, Page 3, Paragraphs 0030-0031, “the assistance router 130 may use a voting or weighting system to select and/or combine assistance request responses before routing them to a vehicle”). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta and Zhao, as applied to claim 4 above, and further in view of Rust.

Regarding claim 13, the combination of Puttagunta and Zhao, as applied to claim 4 above, does not teach the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates the requirement task using the weighted requirement messages.
Rust teaches the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates the requirement task using the weighted requirement messages (Rust, Page 3, Paragraphs 0030-0031, “the assistance router 130 may use a voting or weighting system to select and/or combine assistance request responses before routing them to a vehicle”). As noted in claim 5 above, the assistance request responses in Rust is not the same as the requirement messages disclosed, however, the weighting system of Rust is nearly the same process as the weighting of the requirement messages disclosed. Furthermore, it only requires minor changes to the weighting system of Rust to begin using the weighting system on requirement messages instead of assistance request responses.
It would be obvious to one of ordinary skill in the art at the time of the filing to modify the invention of Puttagunta and Zhao to include a central control unit receiving requirement messages, weighting the requirement messages, and generating a requirement task using the weighted requirement messages of Rust in order to determine the most important requirement messages and which message gets reacted to first. The central server for autonomous vehicles receives a large amount of data, and some of them are important while others are less important. Puttagunta talks about “agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta and Zhao, as applied to claim 4 above, and further in view of Stenneth.

Regarding claim 16, the combination of Puttagunta and Zhao, as applied to claim 4 above, does not teach the conditions of the detection task for detecting sensor data sets comprise data on traffic situations.
Stenneth teaches the conditions of the detection task for detecting sensor data sets comprise data on traffic situations (Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Puttagunta and Zhao to include the conditions of the detection task comprise data on traffic situations of Stenneth in order to reduce the central server load when tasks are unnecessary. It is known that autonomous vehicles communicate with remote data processing servers. This can cause a burden on the servers especially if there are a lot of autonomous vehicles connected. “There is a need to maintain the bandwidth of the wireless channel between the at least one vehicle and the cloud, accordingly the coordination platform 109 may prioritize the sensor data retrieval process” (Stenneth, Page 3, Paragraph 0038). By reducing the amount of server load by having slower moving vehicles . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta and Rust, as applied to claim 5 above, and further in view of Stenneth.

Regarding claim 17, Puttagunta and Rust, as applied to claim 5 above, does not teach the conditions of the detection task for detecting sensor data sets comprise data on traffic situations.
Stenneth teaches wherein the conditions of the detection task for detecting sensor data sets comprise data on traffic situations (Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Puttagunta and Rust to include the conditions of the detection task comprise data on traffic situations of Stenneth in order to reduce the central server load when tasks are unnecessary. It is known that autonomous vehicles communicate with remote data processing servers. This can cause a burden on the servers especially if there are a lot of autonomous vehicles connected. “There is a need to maintain the bandwidth of the wireless channel between the at least one vehicle and the cloud, accordingly the coordination platform 109 may prioritize the sensor data retrieval process” (Stenneth, Page 3, Paragraph 0038). By reducing the amount of server load by having slower moving vehicles request from the server less often compared to fast moving vehicles, the amount of tasks the server has to process is reduced while the autonomous functionalities of the vehicle are unhindered. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669